        Case 1:20-cv-00766-KG-SCY Document 9 Filed 09/18/20 Page 1 of 4




                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

NIGEL RAY LACHEY,

               Plaintiff,

v.                                                                    No. 1:20-cv-00766-KG-SCY

STATE OF NEW MEXICO
SECOND JUDICIAL DISTRICT, and
STATE OF NEW MEXICO CHILD
SUPPORT ENFORMCEMENT DIVISION,

               Defendants.

                   MEMORANDUM OPINION AND ORDER OF DISMISSAL

       THIS MATTER comes before the Court on Plaintiff’s [Response to Order] to Show Cause,

(Doc. 7), filed August 13, 2020 (“Response”), and Plaintiff’s Motion for Service, (Doc. 8), filed

August 26, 2020.

       Plaintiff alleges that Defendant Second Judicial Court denied Plaintiff due process when it

“determined amounts of back child support at the time of [Plaintiff’s] divorce without providing

documentation, justification or the opportunity to examine and/or refute the basis for the back child

support amounts.” (Doc. 1) at 2, filed July 29, 2020. Plaintiff also alleges that Defendant Second

Judicial Court should have, but did not, issue a new order after “an agreement was made with the

mother of the child … to waive child support [which] was filed with the Second Judicial Court.”

(Doc. 1) at 2. Plaintiff states Defendant Child Support Enforcement Division continues to try to

collect child support which is “based on failed due process rights” and a “separate motion to cease

collection of arrears is pending.” (Doc. 1) at 2, 4. Review of state-court records shows that a

motion to cease collection of child support arrears was filed and a “reopen fee” was paid in

Plaintiff’s state-court case on July 20, 2020. Plaintiff seeks the following relief: (i) “Dismissal of
        Case 1:20-cv-00766-KG-SCY Document 9 Filed 09/18/20 Page 2 of 4




all support arrears and interest;” (ii) “Return of any Federal refund/stimulus payment collections;”

(iii) “Release all license holds/revocations;” and (iv) “Removal of any credit report referrals and/or

delinquency reports.” (Doc. 1) at 5.

       The Court notified Plaintiff that:

       It appears that the Court does not have subject-matter jurisdiction over Plaintiff’s
       claim pursuant to the Younger abstention doctrine, if Plaintiff’s state-court case is
       ongoing, or pursuant to the Rooker-Feldman doctrine if Plaintiff’s state-court case
       is no longer ongoing. The Younger abstention doctrine "dictates that federal courts
       not interfere with state court proceedings ... when such relief could adequately be
       sought before the state court." Rienhardt v. Kelly, 164 F.3d 1296, 1302 (10th Cir.
       1999). In determining whether Younger abstention is appropriate, the Court
       considers whether:

                   (1) there is an ongoing state ... civil ... proceeding, (2) the state
                   court provides an adequate forum to hear the claims raised in the
                   federal complaint, and (3) the state proceedings involve
                   important state interests, matters which traditionally look to state
                   law for their resolution or implicate separately articulated state
                   policies.

       Amanatullah v. Colo. Bd. of Med. Exam'rs, 187 F.3d 1160, 1163 (10th Cir. 1999).

       The Rooker-Feldman doctrine:

               bars federal district courts from hearing cases “brought by state-
               court losers complaining of injuries caused by state-court judgments
               rendered before the district court proceedings commenced and
               inviting district court review and rejection of those judgments.”
               Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284,
               125 S.Ct. 1517, 161 L.Ed.2d 454 (2005). Where the relief requested
               would necessarily undo the state court’s judgment, Rooker-Feldman
               deprives the district court of jurisdiction. Mo’s Express, 441 F.3d at
               1237.

       Velasquez v. Utah, 775 Fed.Appx. 420, 422 (10th Cir. 2019).

(Doc. 6) at 3, filed August 4, 2020.

       The Court ordered Plaintiff to show cause why the Court should not dismiss this case

pursuant to the Younger abstention doctrine or the Rooker-Feldman doctrine or file an amended



                                                      2
         Case 1:20-cv-00766-KG-SCY Document 9 Filed 09/18/20 Page 3 of 4




complaint that shows the Court has subject-matter jurisdiction over Plaintiff’s claims. (Doc. 6) at

4.

        Plaintiff did not file an amended complaint. In his Response to the Order to Show Cause,

Plaintiff states:

        The counts and issues in the complaint have been raised with the Defendants on
        several past occasions/motions with the State of New Mexico Second District
        Court. In each instance the Second District Court did not respond to the issues and
        summarily responded to the motion … There is no reason to believe that the
        [Second Judicial District Court] or hearing officer will address the issues raised in
        this Federal Court Complaint …The Second District Court’s failure to willingly
        address the issues raised in this complaint (past or ongoing) shows that the state has
        not provided an adequate forum to hear the claims raised which renders the
        Younger abstention and/or Rooker-Feldman doctrine moot in this instance.

(Doc. 7) at 1-2.

        The Court dismisses this case without prejudice because Plaintiff has not met his burden

of showing that the Court has subject-matter jurisdiction over this matter.                      See

Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action”); Dutcher v. Matheson, 733 F.3d 980, 985 (10th

Cir. 2013) (“Since federal courts are courts of limited jurisdiction, we presume no jurisdiction

exists absent an adequate showing by the party invoking federal jurisdiction”). Plaintiff asserts

that the Court need not follow the Younger abstention doctrine or the Rooker-Feldman doctrine

but has not cited any legal authority which would allow the Court to disregard those doctrines.

The Court is bound by and cannot disregard Tenth Circuit precedent. See United States v.

Spedalieri, 910 F.3d 707, 709 n.2 (10th Cir. 1990) (“A district court must follow the precedent of

this circuit”). Because it is dismissing this case for lack of subject-matter jurisdiction, the Court

denies Plaintiff’s Motion for Service as moot.




                                                      3
Case 1:20-cv-00766-KG-SCY Document 9 Filed 09/18/20 Page 4 of 4




IT IS ORDERED that:

(i)    This case is DISMISSED without prejudice; and

(ii)   Plaintiff’s Motion for Service, (Doc. 8), filed August 26, 2020, is DENIED as moot.




                                            __________________________________
                                            UNITED STATES DISTRICT JUDGE




                                            4
